Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the armrest" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (5,197,776) in view of Hartley (267,748).
Regarding claim 16, Brown discloses a convertible furniture arrangement positionable in a living quarters that includes a wall and a floor, the convertible furniture arrangement comprising: a first seat 14 extending upward relative to the floor, arranged in a first forward position, and including a first seat bottom; a second seat 14 (figure 2) spaced from the first seat with a gap therebetween, extending upward relative to the floor, arranged in a second forward position, and including a second seat bottom; and a support structure 50 (figures 3 and 13) moveable between a stored position and a use position, where, in the stored position, the support structure is positioned between the wall and the first and second seats (figure 2), where, in the use position, at least a portion of a top side of the support structure extends horizontally forward of the wall in a first direction (figure 3), and at least a portion of the support structure extends over the first and second seats.
However, Brown fails to disclose a first footrest moveable relative to the first seat bottom, a second footrest moveable relative to the second seat bottom. 
Hartley discloses disclose a first footrest C’ moveable relative to the first seat bottom, a second footrest C’ moveable relative to the second seat bottom. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hartley and use footrest with the seats in the invention of Brown for the purpose of providing additional comfort with low cost. 
Regarding claim 17, Brown further discloses wherein the support structure 50 is a table.
Regarding claim 18, Brown further discloses wherein the wall extends behind the first seat and the second seat (figure 1).
Regarding claim 19, Brown further discloses in the stored position, the support structure is stored in a storage compartment.
Regarding claims 22-24, Brown further discloses a vertical support that 54, in the use position, is coupled to a bottom side of the support structure between the support structure and the floor, wherein the vertical support is a leg brace, wherein the first seat includes a first backrest, wherein the second seat includes a second backrest.
Regarding claim 26, Hartley discloses the armrest is coupled to the first seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hartley and use an armrest with the seat of Brown in order to provide additional comfort with low cost.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hartley as applied to claim 16 above, and further in view of Elizondo, Jr. et al. (US 2014/0246963).
Regarding claims 20 and 21, Elizondo, Jr. et al. disclose a panel 34 arranged to rotate to an open position to expose at least a portion of the support structure, wherein the panel is a door.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Elizondo, Jr. et al. and use a door in the invention of Brown in the order to protect the table with low cost. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hartley as applied to claim 16 above, and further in view of Wallis (US 2013/0119738).
Regarding claim 25, Wallis discloses an armrest 102 that is arranged to move in a vertical direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wallis and use a vertically moveable armrest in the invention of Brown as modified for the purpose of providing comfort to users of all shape and size with low cost. 
Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (5,197,776) in view of Elizondo, Jr. et al. (US 2014/0246963).
Regarding claim 27, Brown discloses a convertible furniture arrangement positionable in a living quarters that includes a wall and a floor, the convertible furniture arrangement comprising: a first seat 14 arranged in a first forward position; a second seat 14 spaced from the first seat with a gap therebetween and arranged in a second forward position; a support structure 50 moveable between a stored position and a use position, where, in the use position, at least a portion of a top side of the support structure extends horizontally forward of the wall in a first direction, and at least a portion of the support structure extends over the first and second seats.
Brown fails to disclose a panel arranged to rotate to an open position to expose a portion of the support structure.
Elizondo, Jr. et al. disclose a panel 34 arranged to rotate to an open position to expose a portion of the support structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Elizondo, Jr. et al. and use a door in the invention of Brown in the order to protect the table with low cost. 
Regarding claim 28, Brown further discloses the support structure is a table.
Regarding claim 29, Brown as modified with Elizondo, Jr. et al. further disclose the panel is a door.
Regarding claim 30, Elizondo, Jr. et al. disclose the panel 34 is further arranged to rotate to a closed position to cover a bottom side of the support structure 12 (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Elizondo, Jr. et al. and use a door in the invention of Brown in the order to protect the table with low cost. 
Regarding claim 31, Elizondo, Jr. et al. disclose the panel is arranged to rotate to the closed position to cover the bottom side of the support structure while the support structure is positioned in the stored position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Elizondo, Jr. et al. and use a door in the invention of Brown in the order to protect the table with low cost. 
Regarding claim 32, Brown further discloses the wall extends behind the first seat and the second seat (figure 1).
Regarding claim 33, Brown further discloses in the stored position, the support structure is stored in a storage compartment.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Elizondo, Jr. et al. as applied to claim 27 above, and further in view of Wallis (US 2013/0119738).
Regarding claim 34, Wallis discloses an armrest 102 that is arranged to move in a vertical direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wallis and use a vertically moveable armrest in the invention of Brown as modified for the purpose of providing comfort to users of all shape and size with low cost. 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Elizondo, Jr. et al. as applied to claim 27 above, and further in view of Hartley.
Regarding claim 35, Brown discloses wherein the first seat includes a first seat bottom, the second seat includes a second seat bottom.
However, Brown fails to disclose a first footrest moveable relative to the first seat bottom, a second footrest moveable relative to the second seat bottom. 
Hartley discloses disclose a first footrest C’ moveable relative to the first seat bottom, a second footrest C’ moveable relative to the second seat bottom. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hartley and use footrest with the seats in the invention of Brown for the purpose of providing additional comfort with low cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A ISLAM/Primary Examiner, Art Unit 3636